Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 1 of 87




               EXHIBIT D
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 2 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 3 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 4 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 5 of 87
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 6 of 87

                                                                               English Translation

                             People’s Republic of China
                     Beijing No. 4 Intermediate People’s Court
                                    Civil Ruling

                                                          (2017) Jing 04 Civil Special No. 39


Applicant: Sinopec International Petroleum Exploration and Production Corp.
Place of Residence: No. 263, North Fourth Ring Road Central, Haidian District, Beijing, China
Legal Representative: LI, Yong, General Manager
Represented by: DAI, Yue, King & Wood Mallesons
Represented by: LIU, Lingyun, King & Wood Mallesons


Respondent: UNI-TOP Asia Investment Limited
Place of Residence: OMC Chambers, RoadTown, Tortola, British Virgin Islands
Person in charge: LAU, Fong, Director
Represented by: XING, Yuan, Beijing Huanzhong & Partners
Represented by: WANG, Xuehua, Beijing Huanzhong & Partners


    The dispute between the applicant Sinopec International Petroleum Exploration and
Production Corporation (hereinafter “SIPC”) and the respondent UNI-TOP Asia Investment
Limited (hereinafter “UNI-TOP”) was filed on 24 July 2017 and has been heard.      The case is
now closed.

        Applicant SIPC submits and requests: set aside the China International Economic and
Trade Arbitration Commission’s (hereinafter “CIETAC”) arbitration award (2017) CIETAC BJ
AWARD No.
         Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 7 of 87

                                                                                   English Translation

[Page 2 of Chinese Original]

0836; the costs of this application to set aside be borne by UNI-TOP.

   Facts and Reasons: the arbitration award (2017) CIETAC No. 0836 (hereinafter the “Award”)
is tainted with conditions justifying its set aside under Article 70 of the People’s Republic of
China Arbitration Law (hereinafter “Arbitration Law”) and Article 274 of the People’s Republic
of China Civil Procedure Law (hereinafter “Civil Procedure Law”), it should be set aside in
accordance with law.

    1, CIETAC did not serve the procedural documents including the request for arbitration to
SIPC, leading to SIPC’s loss of its appointed arbitrator and notification of the first hearing, the
constitution of the tribunal and the arbitration procedure were not in accordance with CIETAC
Rules (2015) (hereinafter the “Arbitration Rules”).

    The Award states that CIETAC delivered the request for arbitration, the notice on the
constitution of the tribunal and the notice of the first hearing (hereinafter “Request for
Arbitration”), to SIPC at the address UNI-TOP provided in the request for arbitration in
accordance with Article 8 of the Arbitration Rules.    However, when delivering the Request for
Arbitration, CIETAC only relied on the information intentionally misrepresented by UNI-TOP,
and wrongly listed the first receiver as “ZHANG Yaocang” and ZHANG Yaocang ceased being
the SIPC’s legal representative in 2014 and was subject to investigation at the specified time and
location by the disciplinary investigation agency (hereinafter “Disciplinary Action”), whose
letters were under specific restriction.   ZHANG Yaocang was not the legal representative or
employee of SIPC at the time of the arbitration. The abovementioned circumstances led to the
treatment of the Request for Arbitration as personal letters of ZHANG Yaocang, and therefore
undelivered to SIPC.

    Information on SIPC’s legal representative is public and easily accessible, ZHANG
Yaocang’s
         Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 8 of 87

                                                                                     English Translation

[Page 3 of Chinese Original]

Disciplinary Action was widely reported in 2015, and the listing of third party ZHANG Yaocang
as the recipient of the Request for Arbitration by CIETAC is an obvious error. UNI-TOP only
submitted SIPC’s correct industry and commerce registration record at the first hearing,
CIETAC’s documents were subsequently received by SIPC.           With respect to this, SIPC visited
CIETAC on August 10, 2016, raised a procedural objection to the tribunal subsequently, and
requested the arbitral proceedings be terminated and to set a new deadline for the appointment
of arbitrators.   However, knowing that there was no proper service, the tribunal still refused
SIPC’s procedural objection, infringing SIPC’s fundamental and central procedural right in
appointing an arbitrator. To avoid further loss of substantive rights, SIPC was forced to attend
the second hearing in accordance with the tribunal’s request, expressly reserving its rights to raise
procedural objections.

    In conclusion, CIETAC’s listing of unrelated personnel as “recipient” caused the most
important procedural document in this arbitration to be sent to the wrong recipient and, due to an
error that cannot be attributed to SIPC, SIPC objectively never received the Request for
Arbitration and was unable to appoint an arbitrator and attend the first hearing.    The arbitration
procedure of this case obviously contravenes the regulation of Article 70 of the Arbitration Law
and Articles 274(2) and (3) of the Civil Procedure Law.

    2, CIETAC’s acceptance of UNI-TOP’s Request for Arbitration for the same dispute and the
tribunal’s repeat decision based on UNI-TOP’s identical request violate the principle of “final
and binding award” and the Arbitration Rules, according to Article 70 of the Arbitration Law and
Article 274(3) of the Civil Procedure Law, the Award should be set aside.

    Article 9 of the Arbitration Law provides: “a system of final and binding award shall apply
to arbitration.
         Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 9 of 87

                                                                                     English Translation

[Page 4 of Chinese Original]

If a party applies for arbitration to an arbitration commission or institutes an action in a people's
court regarding the same dispute after an arbitration award has been rendered, the arbitration
commission or the people's court shall not accept the case.” Article 49 of the Arbitration Rules
on “Making of Award” provides: “… (9) The arbitral award is final and binding upon both parties.
Neither party may bring a lawsuit before a court or make a request to any other organization for
revision of the award”.

    But in this case, UNI-TOP filed a CIETAC arbitration based on the “Agency Agreement” in
this case on August 30, 2012, requesting SIPC to pay the commission, and to compensate it for
loss of expected profits, and a tribunal made the award (2013) CIETAC No. 0907 on December
30, 2013 (hereinafter “Previous Award”), rejecting all of UNI-TOP’s requests (hereinafter the
“Previous Arbitration”, together with the arbitration involved in this case as the “Arbitrations”).
After the award in the Previous Arbitration, CIETAC still accepted UNI-TOP’s Request for
Arbitration for the same dispute, and the tribunal made a repeat award on UNI-TOP’s claims in
the arbitration, obviously in contravention of res judicata and the procedural regulation of “final
and binding award” in the Arbitration Rules.

    The Award holds, UNI-TOP’s Request for Arbitration in this case is based on new facts that
arose after the Previous Arbitration award, i.e. that SIPC’s delayed submission of evidence with
respect to the shareholding or other rights of China National Petroleum Corporation Group
(“CNPC”) in Kazakhstani Petro Kazakhstan Company (hereinafter “PK”) should be treated as
“new facts” justifying relitigation under Supreme People’s Court’s Interpretation of the People’s
Republic of China Civil Procedure Law (hereinafter “Civil Procedure Interpretation”).
Therefore, UNI-TOP’s Request for Arbitration is not within the scope of the “final and binding
award” principle.   SIPC submits, such argument obviously fails:
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 10 of 87

                                                                                    English Translation

[Page 5 of Chinese Original]

    Firstly, the award in the Previous Arbitration already held, the commission was payable after
the acquisition of PKand after the transfer and change of shareholding …… SIPC did not obtain
shareholding or related rights in PK, the objective of the Agency Agreement was not achieved,
UNI-TOP’s request for SIPC to perform the obligation lacks legal and contractual basis ……
before SIPC obtains shareholding or related compensation in PK, UNI-TOP’s claim for
commission lacks legal basis.     According to those holding, regardless of whether SIPC was
delaying its attempt to enforce its rights or obtain compensation from CNPC after the award in
the Previous Arbitration, so long as there was no transfer of PK’s shareholding or compensation,
the commission was not payable.     As such, the award in the Previous Arbitration held that UNI-
TOP may only request the payment of commission after SIPC has received PK’s shareholding,
the “new facts” as outlined in the Award are not only not established, they cannot form the basis
for a request for the commission and right of the sales agent, it also cannot modify or affect the
results in the Previous Arbitration, and cannot be used by the tribunal as a basis to go outside the
“final and binding award” principle in the Arbitration Rules.

    Secondly, after the award in the Previous Arbitration comes into effect, there were no “new
facts”. The alleged “delayed submission” actually took place before the award of the Previous
Arbitration, and parts of the factual basis for that submission existed before UNI-TOP filed for
the Previous Arbitration. UNI-TOP argued in the Previous Arbitration that SIPC’s delayed
submission to CNPC was a bad faith attempt at hindering the satisfaction of the condition to the
payment of commission.       The submission that the condition to payment had been satisfied
according to the People’s Republic of China Contract Law (hereinafter “Contract Law”) and
similar arguments had been heard and entirely rejected in the Previous Arbitration. These are
not within the scope of “new facts” under Article 248 of the Civil Procedure Interpretation, and
should not be re-adjudicated in the current arbitration in question.    Although the award in the
Previous Arbitration did find that SIPC
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 11 of 87

                                                                                    English Translation

[Page 6 of Chinese Original]

was trying to enforce its rights and was not giving up on requesting compensation, this was only
to rebut UNI-TOP’s erroneous argument that SIPC delayed or gave up on enforcing its rights.
This certainly does not mean that the award in the Previous Arbitration held that if SIPC was
delaying its efforts in enforcing its rights, such would constitute a satisfaction of the condition
precedent to the payment of commission.

    Thirdly, the holding of the award in the Previous Arbitration was “reject all of the applicant’s
requests”, and not that SIPC had an obligation to enforce its rights or request compensation
against CNPC.      Thus, the Award misinterpreted and misread the award in the Previous
Arbitration by re-arbitrating SIPC’s “delayed submission” to enforce its rights or request
compensation against CNPC.

    Finally, in the Previous Arbitration, the arbitral tribunal had already adjudicated and
confirmed that the shareholding in PK related to the dispute was obtained by CNPC in August
2005, the Agency Agreement was terminated on 31 December 2008, and the condition precedent
to the payment of commission was not satisfied within the contractual period.       At the time of
the award in the Previous Arbitration, all facts that could affect the condition precedent to the
payment of commission under the Agency Agreement had already happened.            According to the
parties’ agreement under the Agency Agreement, the parties’ obligations within the contractual
period and the situation after the termination of the agreement, the award in the Previous
Arbitration confirmed that if SIPC did not obtain the shareholding in PK or any other
compensation, there is no obligation to pay the commission to UNI-TOP, the “new facts”
established in the Award are inconsistent with the fundamental holding of the award in the
Previous Arbitration.

    3, the substance of the Award is in conflict with the award in the Previous Arbitration, it
completely overrules the holding of the award in the Previous Arbitration, contravenes the fair
and reasonable principle under Article 7 of the Arbitration Law and the good faith principle under
Article 9 of the Arbitration Rules, is not in accordance with law and the arbitral procedural
requirements under the Arbitration Rules, according to Article 70 of the Arbitration Law and
Article 274(3) of the Civil Procedure Law, the Award should be set aside.

    (First) Issues related to SIPC’s obligations under the Agency Agreement.
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 12 of 87

                                                                                     English Translation

[Page 7 of Chinese Original]

    In accordance with Articles 3 and 4 of the Agency Agreement, the award in the Previous
Arbitration held that UNI-TOP’s agency business included the assistance of SIPC to obtain the
project, SIPC’s obligation was to provide information with respect to the confirmation of a
reasonable target price, to provide reasonable recommendation, to refrain from engaging another
consultant and to pay the commission in accordance with the contract, and confirmed that such
agreement “is not contrary to the requirements under the Contract Law that a commission
agreement is an agreement between a principal and an agent whereby the agent agree that the
agent will handle the principal’s affairs in accordance with the principal’s instructions”.

    However, the Award holds, with respect to the attainment of the contractual objective, both
parties have an obligation to ensure that the condition precedents are satisfied. With respect to
obtaining the shareholding or related rights in and compensations of PK, the satisfaction of the
condition precedent is wholly unrelated to UNI-TOP, it could not act in any material way, the
satisfaction of the condition precedent wholly depends on SIPC.

    SIPC submits, the Award directly modified the holding in the award in the Previous
Arbitration, making no sense at all.        According to the related requirements on agency
agreements under the Contract Law, the agent is obliged to act on agency business, the principal
has no such obligation.     The Agency Agreement in this case is a commission agreement,
Sinopec, as the principal, has no obligation to conduct agency business, i.e. the facilitation of the
closing of the transaction or to enforce its rights or obtain compensation from CNPC.
According to Articles 2.1 and 3 of the Agency Agreement, UNI-TOP, as the agent, is obliged to
assist SIPC in obtaining the shareholding in PK, SIPC is also not contractually obliged to close
the transaction and to enforce its rights against CNPC.

    Article 410 of the Contract Law provides “Either the principal or the agent may discharge
the commission agreement”, the principal thus enjoys an unfettered right to discharge an agency
agreement according to law, in this case, Sinopec, as the principal, enjoys an unfettered right to
discharge the Agency Agreement according to law.        According to the Agency
           Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 13 of 87

                                                                                   English Translation

[Page 8 of Chinese Original]

Agreement Articles 2.2 and 8.1, Sinopec is entitled to abandon or terminate the acquisition
project.    As such, not only is Sinopec not obliged to ensure the satisfaction of the condition
precedent, it enjoys the unfettered contractual and legal right to terminate the Agency Agreement.

    (Second)       Issues related to the condition precedent to payment of commission.

    The award in the Previous Arbitration held, “the commission is payable after the completion
of the acquisition of PK and after the transfer and change of shareholding”, “according to the
agreement in the Agency Agreement, regardless of how much work was conducted by UNI-TOP
in the shareholding acquisition in this case, it cannot change the fact that Sinopec did not obtain
PK’s shareholding or related rights and compensation as it hoped in the Agency Agreement”,
“Sinopec Company did not obtain the shareholding or related rights in PK, the objective of the
Agency Agreement was not attained, UNI-TOP’s request for Sinopec to perform the obligation
under the contract lacks legal and contractual basis”, “before Sinopec in fact receives PK’s
shareholding or related rights and compensation, UNI-TOP’s request for payment of the
commission lacks legal basis”.

    However, the Award argues, according to Articles 399 and 405 of the Contract Law, if the
agent performed the obligation in the agency business, and yet due to actions of third parties
unrelated to the agent, the principal was unable to obtain the contracted rights or entitlements,
the agent is subjectively not blameworthy, such cannot affect or negate the agent’s right to claim
for commission against the principal; i.e. because of actions of SIPC or any third party, which
prevent SIPC from being able to obtain shareholding of PK and to accomplish the agency
objective, it should still pay the commission to UNI-TOP; whether CNPC obtained the relevant
shareholding transfer or rights compensation in accordance with the instruction or facilitation of
the Development and Reform Commission is unrelated to UNI-TOP as the agent, which UNI-
TOP cannot
           Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 14 of 87

                                                                                    English Translation

[Page 9 of Chinese Original]

control or affect, SIPC cannot logically use this as an excuse to refuse to the commission to UNI-
TOP.

    SIPC submits, according to the regulation of Article 405 of the Contract Law, upon
completion of the agency business by the agent, the principal shall pay the remuneration thereto.
Where the agency agreement is terminated or the agency business is not capable of being
completed due to any reason not attributable to the agent, the principal shall pay the agent an
appropriate amount of remuneration.        If the parties agree otherwise, such agreement shall
prevail.    The remuneration agreed in the Agency Agreement in this case is factually divided into
two parts, namely early stage disbursement and commission. Among them, both parties to the
agreement agreed that SIPC shall pay the agent USD 10,000 per month from the date of the
agreement to the abandonment of the project as early stage disbursement, and agreed that any
early stage disbursement paid shall be fully setoff in the commission.   At the same time, because
the parties recognise the uncertainty in closing the transaction, to encourage the agent to actively
perform agency business in attaining the objective of the agreement, the Agency Agreement
provides that Sinopec shall pay an commission to the agent that is pegged to the transaction price
after the close of the transaction.   The Award also finds: “early stage disbursement and the
commission for subsequent agency conducts are different, the former concerns the costs of the
agent’s agency business prepaid by SIPC, unrelated to whether the agency business was
successful or not, the latter is premised on the completion and success of the agency business.”
Therefore, whether UNI-TOP completed the agency conduct in accordance with the contract,
without regard to whether a third party caused SIPC to fail to obtain the shareholding of PK, or
whether UNI-TOP was subjectively to blame, so long as SIPC was unable to obtain the
shareholding of PK, it should not pay the contractual commission.            The abovementioned
holding in the Award is not only in direct contradiction with the award in the Previous Arbitration,
it is also entirely violates the parties’ autonomy and contractual agreement, it distorts the basic
facts and legal provisions, and is completely untenable.

    In fact, SIPC is the principal under the Agency Agreement, the obligee of
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 15 of 87

                                                                                   English Translation

[Page 10 of Chinese Original]

the relevant agency business.       UNI-TOP is the agent under the Agency Agreement, the obligor
of the relevant agency business. SIPC’s obtainment of the shareholding of PK according to the
terms of the contract in the period of the contract is the objective of the Agency Agreement, it is
a sign of UNI-TOP having completed the agency business, the condition precedent for SIPC to
pay the commission.

    (Third) Issues related to whether SIPC delayed recourse against CNPC with respect to the
shareholding of PK on the satisfaction of condition precedent to the payment of commission.

    The award in the Previous Arbitration did not adopt UNI-TOP’s submission that SIPC’s
delayed recourse against CNPC to enforce its rights was a bad faith attempt to prevent the
satisfaction of condition precedent to the payment of commission, and thus according to the
Contract Law, the condition precedent to payment had been satisfied. This clearly confirms: from
a practical perspective, for SIPC as a corporation, from the angle of corporate management and
the pursuit of profit for the company, the abandonment of the possibility to obtain huge profits
just to avoid responsibility of paying the commission is ridiculous. UNI-TOP’s allegation that
SIPC delayed enforcing or abandoned its rights is illogical.

    However, the Award holds, SIPC should have claimed against the CNPC to recover the
shareholding of PK and related rights after the award of the Previous Arbitration, such constitutes
improperly hindering the satisfaction of the condition precedent to the payment of commissions.

    SIPC submits, the Award’s holding that SIPC delayed pursuing its rights or compensation
against the CNPC, constituting improper hinderance of the satisfaction of condition precedent,
thus according to Article 45 of the Contract Law the condition precedent should be deemed to
have been satisfied is illogical:

    Firstly, the premise on which the Award finds against SIPC that it delayed pursuing its rights
or compensation against CNPC must be that SIPC owes such duty.             However, SIPC as the
principal, whether in accordance with the relevant legal provisions, or in accordance with the
Agency Agreement, is commercially autonomous, it has the unfettered right to terminate the
project of acquiring PK, it does not have to
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 16 of 87

                                                                                       English Translation
[Page 11 of Chinese Original]

close the acquisition without regard to costs, it is not subject to the restrictions and limitations of
UNI-TOP, such cannot constitute a delayed recourse to enforce its rights or obtain compensation.
For the purpose of its self-interest, including the commission, UNI-TOP attempted to “kidnap”
the principal SIPC, in bad faith to “drive” the principal SIPC to complete agency business that
should have been completed by the agent, which completely reverses the cause and effect.

         Secondly, Article 45 of the Contract Law provides, the parties may agree that the
effectiveness of a contract be subject to certain conditions. A contract whose effectiveness is
subject to certain conditions shall become effective when such conditions are accomplished ……
If a party improperly prevent the satisfaction of a condition for its own interests, the condition
shall be regarded as having been accomplished.        According to the Opinion of the Legislative
Affairs Commission of the Standing Committee of the National People's Congress on Article 45
of the Contract Law, such article applies to contracts that come into force upon the
accomplishment of certain conditions, it is not applicable to the parties’ agreed payment condition.
The Agency Agreement in this case does not contain terms affecting the effectiveness of the
contract, the condition precedent to the payment of commission is a payment condition, Article
45 of the Contract Law is fundamentally inapplicable.

         Finally, even if the requirements under Article 45 of the Contract Law were applicable,
the Award’s holdings cannot stand:

         1.   The first premise of the application of the second paragraph of Article 45 of the
Contract Law is that one party must have “improperly” prevented the satisfaction of a condition
precedent, there must a failure to comply with an obligation on that party to cause the satisfaction
of a condition to constitute “improper” in law.    SIPC as the principal in the Agency Agreement,
not only has no contractual or legal obligation to pursue CNPC to enforce its rights or seek
compensation after the award in the Previous Arbitration, it enjoys the unfettered legal and
contractual right to terminate the PK project, UNI-TOP cannot oblige SIPC to perform the
obligations it has agreed to perform as the agent under the Agency Agreement.          Therefore, the
fact that SIPC did not seek to
         Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 17 of 87

                                                                                     English Translation

[Page 12 of Chinese Original]

negotiate the share transfer with CNPC after the coming into force of the award in the Previous
Arbitration, is not a breach of contract, and is not illegal, it is completely reasonable and proper,
it did not improperly prevent the satisfaction of the condition precedent for its own interest.

    2.   The second premise for the application of the second paragraph of Article 45 of the
Contract Law is that one party must have acted “for its own interest” to prevent the satisfaction
of condition precedent. From a factual perspective, SIPC has never obtained any benefit from
UNI-TOP’s work, if it does not pursue its rights and compensation against CNPC, it is only
abandoning its own interest, it cannot be for its own interest. Furthermore, as alleged by UNI-
TOP, CNPC obtained enormous interest since its successful bid of PK’s shareholding, net profit
in 2007 and 2008 amounted to over USD 6 billion respectively, in fact SIPC would not abandon
the enormous interest in PK’s shareholding to avoid the commission in this case, it would not
have stopped pursuing its rights against CNPC for its own interests.

    3.   The third premise for the application of the second paragraph of Article 45 of the
Contract Law is that one party must “prevent” the satisfaction of a condition precedent, it mainly
means that the party for its own interests, in situations where it could perform the contractual
obligations, prevent the satisfaction of the condition precedent through various active measures
in bad faith.    However, SIPC never refused to accept its rights in PK, it even tried to
communicate with CNPC, there is simply no actions of the alleged prevention of the satisfaction
of condition precedent.

    4.   UNI-TOP did not complete its obligations under the Agency Agreement, it did not assist
SIPC to successfully negotiate and obtain the shareholding in PK.       The award in the Previous
Arbitration holds, “there is no concrete evidence showing CNPC and SINOPEC established legal
relationship on paper on PK in the process of acquiring the shareholding in PK”. After the
successful bid of the CNPC, although SINOPEC assisted the negotiation on the transfer of the
shares in PK, but finally did not
         Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 18 of 87

                                                                                     English Translation

[Page 13 of Chinese Original]

enter into enforceable contract with CNPC.      From this, although SIPC tried to pursue CNPC,
but it could not obtain the shareholding in PK or other related rights.        Thus, the condition
precedent to the payment of commission remains unsatisfied, it has no causal relationship with
SIPC.

    5.   SIPC’s obtainment of the shareholding in PK, is both the condition precedent to the
payment of commission, and also the main contractual obligation of UNI-TOP.           Even if SIPC
delayed pursuing the shareholding in PK, it cannot be regarded as UNI-TOP having performed
its contractual obligations under the Agency Agreement, it also cannot be regarded as SIPC
having obtained the benefit of the agency relationship, it cannot be regarded as the satisfaction
of the condition precedent of the commission.

    Furthermore, there exists a fourth reason to set aside the Award, namely it exceeded the scope
of the arbitration agreement, in contravention of Article 70 of the Arbitration Rules [sic] and the
requirements under Article 274(4) of the Civil Procedure Law. The Award recognises that SIPC
enjoys contractual rights with the third party CNPC, however, CNPC is a third party, not a party
to the dispute, there is no arbitration agreement, thus the Award exceeded the scope of the
arbitration agreement.

    In conclusion, because SIPC’s rights to appoint its arbitrator was not given to it, and CIETAC
accepted UNI-TOP’s Request for Arbitration on adjudicated facts in the Previous Arbitration,
and the tribunal contravened the principles of fairness, reasonableness and good faith without
bases in fact and law, the Award should be set aside in accordance with the Arbitration Law and
Civil Procedure Law, SIPC requests the court to set aside the Award immediately, to protect
SIPC’s legitimate rights.

    UNI-TOP submits, SIPC’s submissions and requests are not in accordance with the facts and
lack legal basis, and cannot stand at all, there is no ground to set aside the Award in this case.
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 19 of 87

                                                                                    English Translation

[Page 14 of Chinese Original]

SIPC’s application to set aside is a bad faith attempt to delay the execution of the arbitration
Award, UNI-TOP respectfully requests the court to refuse SIPC’s application and to protect UNI-
TOP’s legitimate rights at the same time.

    The substantive reasons are as follows:

    First, as shown in the arbitration procedural documents in this case, the arbitration
documents were legally served on SIPC.           The service process of the CIETAC arbitration
documents is entirely in in compliance with law and the Arbitration Rules, SIPC should bear the
adverse consequences of its own failure to exercise its procedural rights including the right to
appoint arbitrator within the time limit.    SIPC has expressly represented to the tribunal during
the arbitration that it has no objection to the constitution of the tribunal.

    SIPC’s submission that “CIETAC did not serve the procedural documents including the
request for arbitration to SIPC, leading to SIPC’s loss of its appointed arbitrator and notification
of the first hearing, the constitution of the tribunal and the arbitration procedure were not in
accordance with the Arbitration Rules”, is clearly contradicted by fact.

    (First) With respect to issues related to the service of documents and appointment of
arbitrator, SIPC had raised identical objections in the arbitration proceedings, because its
objections cannot stand, CIETAC refused all of them.

    In this case, CIETAC sent the Request for Arbitration on April 18, 2016, properly served on
April 20, 2016; the notice of the constitution of the tribunal on June 1, 2016, properly served on
June 4, 2016; the notice of the first hearing on June 23, 2016, properly served on June 25, 2016.
After the service of the abovementioned documents, SIPC did not appoint an arbitrator, did not
respond, and also did not attend the hearing.

    After the first hearing on August 2, 2016, SIPC submitted a response dated August 15, 2016
Re: Request for Re-service, appoint arbitrator, and terminate arbitration proceedings of
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 20 of 87

                                                                                      English Translation

[Page 15 of Chinese Original]

Arbitration No. E20160333 (hereinafter “Procedural Objection Letter”). In that letter, SIPC
requests: 1. Re-serve all documents related to the arbitration on SIPC; 2. Re-grant SIPC a time
limit for arbitrator appointment; 3. Terminate the pending arbitration proceedings in relation to
this case.   After receiving the Procedural Objection Letter, UNI-TOP submitted its Rebuttal
Opinion on Respondent’s Procedural Objection and Related Documents dated 30 August 2016,
rebutted SIPC’s submissions in detail, pointed out that SIPC’s submission with respect to not
having received the arbitration documents was a blatant lie, and attached the delivery invoice and
receipt record of CIETAC’s service of the arbitration agreements as evidence.       At the same time
UNI-TOP also pointed out that SIPC was in breach of CIETAC’s Arbitration Rules and the
principle of good faith, SIPC should bear the adverse consequences. SIPC’s requests for re-
service of documents, reappointment of arbitrator and the termination of arbitration proceedings
should not be supported.

    Subsequently, SIPC submitted its Re: Response Opinion on Respondent’s Procedural
Objection and Related Documents dated September 14, 2016.           In this opinion, SIPC admits, it
“had not objected to the record of proper service, recipient or delivery address”, this means that
SIPC admits to having received all arbitration documents in this case.      On September 27, 2016,
UNI-TOP submitted its Comments and Opinion on Re: Response Opinion on Respondent’s
Procedural Objection and Related Documents, pointing out that given SIPC admits to having
received all arbitration documents, “if your respected institution agrees to allow the respondent
to reappoint an arbitrator, the procedure in this case will be in serious contravention of law and
Arbitration Rules, and is extremely unfair to the applicant, the objective under Article 7 of the
Arbitration Law where ‘disputes shall be resolved on the basis of facts, in compliance with the
law and in an equitable and reasonable manner’ will not have been achieved, such is a violation
of the laws and rules. If the arbitration institution allows the respondent to restart the arbitration
including the reappointment of arbitrators, the respondent
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 21 of 87

                                                                                    English Translation

[Page 16 of Chinese Original]

and your respected institution will put on a show of the story of ‘the farm and the viper’, which
cannot negate the possibility of the respondent applying to the People’s Court alleging that the
arbitration procedure was illegal and not in compliance with the rules to set aside the Award”,
and stressing that “fairness is the premise for any arbitration, even if the respondent is a state-
owned enterprise, it must still respect the law and has no special authority outside the law.”

    On October 12, 2016, CIETAC in Notice (2016) CIETAC No. 038481 made the following
decisions: “CIETAC had already served the Notice of Arbitration, the applicant’s Request for
Arbitration, Notice of Tribunal’s Constitution, Notice of Hearing etc. and all letters and related
materials to the respondent in accordance with the Arbitration Rules.      From the records of the
delivery company, the respondent had signed and sealed to confirm receipt of the
abovementioned documents.        Therefore, the respondent’s requests to re-serve documents,
reappoint arbitrators and to terminate the proceedings are rejected, the arbitration procedure shall
continue”.

    Subsequently, SIPC submitted a Re: Response to Notice (2016) CIETAC No. 03841 dated
November 11, 2016, stating that it “lost the fundamental and important right to appoint arbitrator
in these arbitral proceedings”, “was unable to know the content of the applicant’s Request for
Arbitration, its evidence and the subsequent supplementary evidence”, “reserves the right to
further object to the arbitration procedure”.

    With respect to this, on November 15, 2015, CIETAC made its Notice (2016) CIETAC No.
043674, pointing out that SIPC’s submission that “the respondent was unable to know the content
of the applicant’s Request for Arbitration, its evidence and the subsequent supplementary
evidence“ does not stand.

    Specifically on the untrue allegations of SIPC, UNI-TOP submitted its Comments and
Opinion on the Respondent’s Re: Response to Notice (2016) CIETAC No. 03841 dated
November 11, 2016,
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 22 of 87

                                                                                     English Translation

[Page 17 of Chinese Original]

pointing out that all arbitration documents had been validly served, CIETAC’s decision is in line
with the Arbitration Rules, in compliance with PRC law, and completely correct.               SIPC’s
alleged reservation of rights has no factual or legal basis.       In addition, after receiving all
arbitration documents, SIPC still refused to participate in the arbitration procedure, instead it
unreasonably requested for the re-service of arbitration documents, reappointment of arbitrators
and termination of arbitration proceedings only after the first hearing, this is a blatant attempt at
delaying proceedings, to achieve its unstated objective.

    On December 23, 2016, CIETAC held the second hearing.                  In the arbitration, after
questioning by the tribunal, SIPC represented that it had no objections to the constitution of the
three-member tribunal.

    Although UNI-TOP has already rebutted SIPC’s abovementioned submissions in detail in
the arbitration, for the purposes of factual clarity and the convenience of the court’s decision, it
sets out the rebuttal to SIPC’s submissions summarily below.

    (Second)      In accordance with the Arbitration Rules and PRC law, the arbitration
documents in this case have been served on SIPC and SIPC has admitted to receiving these
documents.

    In this arbitration, CIETAC used express courier to deliver the Notice of Arbitration to
SIPC’s place of business (Building 1, A6 Huixin Dong Street, Chaoyang District, Beijing City),
the courier properly delivered the documents.              The Award has also confirmed, the
abovementioned documents have been properly served on SIPC.

    The SIPC also unambiguously represented in the arbitration that it had no objection to the
delivery record, recipient or delivery address.   This means that SIPC admits to having received
all arbitration documents in this case.

    According to Article 8(3) of the CIETAC Arbitration Rules, “Any arbitration correspondence
to a party or its representative(s) shall be deemed to have been properly served on the party if
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 23 of 87

                                                                                   English Translation

[Page 18 of Chinese Original]

delivered to the addressee or sent to the addressee’s place of business, place of registration,
domicile, habitual residence or mailing address…”, all arbitration documents in this case have
been properly served.

    Separately, the delivery record shows that SIPC had properly received all arbitration
documents sent by CIETAC, the records bear SIPC’s receipt seal.      According to Article 9(3) of
the Supreme People’s Court’s Several Provisions on the Service of Civil Process by Post in the
Manner of Special Delivery by Court, “if any of the following circumstances exists, service is
deemed proper: …… (3) if the recipient is a legal person or other organization, the service
documents were signed and received by its legal representative, the organization’s main person-
in-charge or employees at the office, mail room, or duty office; ……”, SIPC has already sealed
the delivery record of CIETAC’s express courier, the documents have been properly served on
SIPC.

    Separately, in the arbitration proceedings, SIPC states in the Procedural Objection Letter,
“on the courier document No. 1014139410120, we requested the courier to redeliver it to Sinopec
Group”.   If this representation is true, according to Article 9(5) of the Supreme People’s Court’s
Several Provisions on the Service of Civil Process by Post in the Manner of Special Delivery by
Court, “if any of the following circumstances exists, service is deemed proper: …… (5) signed
and received by the alternative recipient as instructed by the intended recipient; ……”, SIPC
designated Sinopec Group as the alternative recipient, Sinopec Group received the document,
thus there was equally valid service.

    (Third) Despite admitting to having properly received all of the abovementioned documents
served by CIETAC, SIPC’s position that it objectively never received the documents including
the Notice of Arbitration because they were addressed to ZHANG Yaocang, during the
investigations on ZHANG Yaocang, and as such his letters were subject to special restriction, is
a misrepresentation of fact, a pure smoke screen and cannot stand.

    1. The courier receipt shows that CIETAC was the sender and the recipient was “ZHANG
Yaocang
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 24 of 87

                                                                                        English Translation

[Page 19 of Chinese Original]

/ Legal Representative / Main Person-in-Charge / Other Person-in-Charge”, the arbitration
number, document number and the title of the document (for example, Notice of Arbitration,
Notice of the Constitution of the Tribunal, Notice of Hearing etc.) are all marked on the
documents, they are also marked “Important Documents”, it is obvious that the letter was an
official letter addressed to SIPC, not a personal letter to ZHANG Yaocang.

    2. Not only was ZHANG Yaocang listed as an addressee, the courier’s delivery note also
listed the “legal representative”, “main person-in-charge”, “other person-in-charge”, if ZHANG
Yaocang was no longer the legal representative of SIPC, its new legal representative, main
person-in-charge, other person-in-charge are also copied in the abovementioned arbitration
documents. How SIPC dealt with the arbitration documents after it has been served does not
change the fact that it has been validly served.

    3. One party in the arbitration in this case is the legal entity of “Sinopec International
Petroleum Exploration and Production Corporation”, not natural persons like “ZHANG Yaocang
/ Legal Representative / Main Person-in-Charge / Other Person-in-Charge”. Once SIPC has
signed for and received the abovementioned documents from CIETAC, service is deemed proper
on those documents. Whether the natural persons abovementioned have personally reviewed
these documents is irrelevant to whether the documents have been validly served.             Therefore,
there is no legal basis to argue that because the abovementioned natural person’s “letters are
subject to specific limitations” due to the “disciplinary actions”, there was no valid service.

    (Fourth) In this arbitration, SIPC was afforded adequate opportunity to present its opinion,
there is no case that SIPC was deprived of the rights to appoint arbitrators.         SIPC represented
in the second hearing that it has no objection to the constitution of the tribunal.     After receiving
the procedural documents such as the notice of arbitration etc., SIPC did not respond within the
time limit, did not participate in the hearing, these are its own abandonment on the procedural
rights in the arbitration, it should bear the adverse consequences itself. CIETAC’s rejection of
SIPC’s alleged procedural objections is reasonable and legal. Furthermore, SIPC’s submissions
cannot stand as CIETAC and the tribunal arranged for the second hearing to fully afford SIPC
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 25 of 87

                                                                                        English Translation

[Page 20 of Chinese Original]

the opportunity to present its case.       SIPC also represented that it had no objection to the
constitution of the tribunal, using its inability to appoint arbitrator as a basis to set aside the Award
is a blatant excuse.

    In conclusion, on the issue of service of documents and arbitrator appointment, there is
completely no circumstances that the arbitration procedure was not in accordance with the
Arbitration Rules as SIPC suggests, SIPC’s ground to set aside the award cannot stand.

    Second, the tribunal’s Award is based on “new facts” after the award in the Previous
Arbitration, it does not contravene the principle of “final and binding award”, and whether the
Award contravenes the principle of “final and binding award” is an issue within the tribunal’s
jurisdiction on the merits, it is not a ground to set aside the Award.

    SIPC submits that “CIETAC’s acceptance of UNI-TOP’s Request for Arbitration for the
same dispute, and the tribunal’s repeat decision based on UNI-TOP’s identical request, violate
the principle of “final and binding award” and the Arbitration Rules, according to Article 70 of
the Arbitration Law and Article 274(3) of the Civil Procedure Law, the Award should be set aside.”
Such submission seriously lacks factual and legal basis and cannot stand.

    (First) The decision on the principle of “final and binding award” is within the tribunal’s
jurisdiction on the merits, it is not within the jurisdiction of the People’s Court in deciding
whether to set aside the Award.

    According to Article of the Arbitration Law, “A system of final and binding awards shall be
applied in arbitration. If a party applies for arbitration to an arbitration commission or institutes
an action in a people's court regarding the same dispute after an arbitration award has been made,
the arbitration commission or the people's court shall not accept the case”, whether there is a
violation of a “final and binding award” necessitates an assessment of whether the awards are on
the “same dispute”. The assessment of whether they are on the “same dispute” is an assessment
that needs to be conducted by the tribunal after a consideration of the Request for Arbitration, the
facts of the case, evidence, hearing etc., this is obviously within the tribunal’s jurisdiction on the
merits of the case.
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 26 of 87

                                                                                      English Translation

[Page 21 of Chinese Original]

    In the implementation of relevant PRC laws, the People’s Court has held, the assessment of
whether the parties’ requests in the arbitration violate the “final and binding award” principle is
an issue within the tribunal’s jurisdiction on the merits, not within the People’s Court’s
jurisdiction in assessing whether the Award should be set aside.          SIPC’s submission that a
violation of the “final and binding award” principle constitutes grounds to set aside under Article
70 of the Arbitration Law and Article 274(1)(3) of the Civil Procedure Law is contrived and
cannot stand.

    In the application to set aside an arbitral award in Feng Qiao v. Beijing Ruibaoli Thermotech
Co. Ltd. ((2016) Jing 03 Min Te No. 302), the Beijing City Third Intermediate People’s Court
clearly states, “in relation to Feng Qiao’s submission that his claims in (2012) Jing Arbitration Zi
No. 0809 is not the same request in this case, and not based on identical facts, is not a violation
of the ‘final and binding award’ system in the Arbitration law, the tribunal held that the case was
a violation of the ‘final and binding award’ system, because the tribunal’s decision on whether
there was a violation of the ‘final and binding award’ system is based on the evidence submitted
by the parties and the assessment of the situation at the hearing, such issue is within the tribunal’s
jurisdiction on the merits in this case, not within the People’s Court’s jurisdiction in deciding
whether to set aside the award.    Feng Qiao cannot rely on this as a ground to apply to set aside
the arbitral award, the court does not accept this submission”.

    On this, SIPC’s application to set aside the award on the basis of the ‘final and binding award’
principle is unsupported, and should be rejected. But to further clarify the facts, to point out
that SIPC’s objective in bad faith delaying the enforcement of the Award, UNI-TOP summarily
set out its rebuttal against SIPC’s submission that the Award violates the “final and binding award”
principle below.

    (Second)       The decision on the principle of “final and binding award” is within the
tribunal’s jurisdiction on the merits,
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 27 of 87

                                                                                       English Translation

[Page 22 of Chinese Original]

it is not within the jurisdiction of the People’s Court in deciding whether to set aside the Award.
The tribunal in this case has held, UNI-TOP’s requests are based on new facts that occurred after
the award in the Previous Arbitration, are not re-arbitration, are not violations of the regulation
of the “final and binding award” principle.     The tribunal’s decision is completely correct.

    SIPC has made the submission that UNI-TOP is requesting arbitration for the same dispute,
in violation of the “final and binding award” principle and res judicata principle in documents
including the Statement of Defence and Agent’s Opinion.        The reasoning is completely identical
in its Application to Set Aside the Arbitral Award.

    UNI-TOP has rebutted SIPC’s submission in detail, on the basis of the facts in the case in
conjunction with the relevant laws in its Applicant’s Agent’s Opinion.        UNI-TOP submits that
there is no violation of the principles of “final and binding award” and res judicata.

    On this point, the arbitral tribunal in this case held: “The underlying principle of the final
and binding award system is the res judicata principle, because the Civil Procedure Law and
other relevant judicial interpretations have developed substantive rules on the application of such
principle, regard should be had to the Civil Procedure Law and relevant judicial interpretations
on the understanding and applicability of such principle in relation to the Arbitration Law”, and
additionally held, “although the parties, subject matter, and requests in the arbitration is
fundamentally the same as in the Previous Arbitration, the applicant’s requests in this arbitration
are based on facts that occurred after the award in the Previous Arbitration, namely that the
respondent delayed recourse and submission of relevant evidence against CNPC on the
shareholding in PK or other related rights, such constitutes as “new facts” under Article 248 of
the Civil Procedure Interpretation justifying re-litigation of the issue.    The applicant’s requests
in the arbitration raised in this arbitration do not violate the res judicata principle, not within the
scope of the principle of
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 28 of 87

                                                                                     English Translation
[Page 23 of Chinese Original]

‘final and binding award’, the tribunal decides that it has jurisdiction over this case”.

    From the abovementioned factual background, SIPC’s submissions on the violation of the
principle of “final and binding award” cannot stand, and had been rejected by the tribunal in this
case.   Furthermore, both parties and the tribunal relied on a lot of facts and legal support in the
arguments on whether there were violations of the “final and binding award” and res judicata
principles. The assessment of that issue is blatantly an issue of the merits, not a ground to set
aside an award.

    (Third) Despite the tribunal finding that UNI-TOP’s requests in the arbitration in this case
are based on facts that occurred after the award in the Previous Arbitration, not in contravention
of the regulations on “final and binding award”, SIPC’s Application to Set Aside the Award
maintains that no new facts occurred after the award in the Previous Arbitration.             SIPC’s
submissions on this issue is completely erroneous. A comparison between this and the Previous
Arbitration shows that new facts clearly occurred after the award in the Previous Arbitration.

    SIPC submits, on the issue of whether the condition precedent should be deemed to have
been satisfied because SIPC’s delayed enforcement of its rights constitute bad faith attempts to
prevent the satisfaction of the condition, the Previous Arbitration had already completely rejected
this argument, and there were no “new facts” in this arbitration.    This submission is erroneous.

    A comparison of the two arbitrations show that new facts clearly occurred after the award in
the Previous Arbitration.

    The tribunal in the Previous Arbitration held, UNI-TOP is entitled to request SIPC to pay the
commission in accordance with the Agency Agreement, but held that the condition for payment
had not been satisfied, and that SIPC did not delay its performance of contractual obligations to
prevent the satisfaction of the condition for the payment of commission, it therefore did not
support the applicant’s request for the payment of commission according to the Agency
Agreement at that time.

    The decision of the arbitral tribunal in this case is based on the holding of the award in the
Previous Arbitration and facts that occurred after the award in the Previous Arbitration, the
tribunal held that SIPC “delayed the enforcement of its rights or other relevant compensation in
relation to the shareholding in PK against CNPC,
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 29 of 87

                                                                                      English Translation
[Page 24 of Chinese Original]

    prevented the satisfaction of the condition for the payment of commission, the condition for
the payment of commission shall be deemed to have been satisfied”.

    Obviously, the tribunals in the two arbitrations made their factual findings on whether there
was delayed enforcement of rights on the basis of the factual background and relevant evidence
with respect to the period prior to the award in the Previous Arbitration, and the period after the
award in the Previous Arbitration respectively.        Facts that occurred after the award in the
Previous Arbitration are obviously “new facts”.

    Third, a conflict between the Award and the award in the Previous Arbitration cannot form
the basis of a violation of the principles of reasonableness, fairness and good faith, it is an issue
on the merits of this dispute, within the tribunal’s jurisdiction based on the relevant facts and law,
there can be no ground to set aside the award, let alone there is simply no such conflict between
the two arbitrations as alleged by SIPC.

    SIPC submits, “the substance of the Award is in conflict with the award in the Previous
Arbitration, it completely overrules the holding of the award in the Previous Arbitration,
contravenes the fair and reasonable principle under Article 7 of the Arbitration Law and the good
faith principle under Article 9 of the Arbitration Rules, is not in accordance with law and the
arbitral procedural requirements under the Arbitration Rules, according to Article 70 of the
Arbitration Law and Article 274(3) of the Civil Procedure Law, the Award should be set aside”,
such submission is completely without legal and factual support.

    (First) The tribunals in the two arbitrations, on the basis of facts, adjudication in the case,
and correctly applied law, made their decisions. No circumstances exist in contravention of the
arbitral procedure or the Arbitration Rules, the awards in the two arbitrations are also not
contradictory.

    (Second)          Whether the two arbitrations are in conflict is an issue on the merits in the
arbitration, completely irrelevant to the regulations on the arbitration procedure under Article
274(3) of the Civil Procedure and the Arbitration rules.

    (Third) Regardless of whether the substance of the two awards are in conflict, the tribunal
in this arbitration
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 30 of 87

                                                                                     English Translation

[Page 25 of Chinese Original]

did not violate the principles of reasonableness, fairness and good faith.

    First, the opinion of the tribunal in the award in the Previous Arbitration is not per se binding
on the current arbitration.

    Second, there is no support to SIPC’s submission that a conflict between the two awards
constitutes the violation of the principles of fairness and reasonableness.           The fair and
reasonable principle is under Article 7 of the Arbitration Law, or the CIETAC Arbitration Rules,
specifically Article 35(1) of the Arbitration Rules that “The arbitral tribunal shall examine the
case in any way it deems appropriate unless otherwise agreed by the parties. Under all
circumstances, the arbitral tribunal shall act impartially and fairly and shall afford a reasonable
opportunity to both parties to present their case.”      Such principle concerns the arbitration
procedure, it is unrelated to the substance of the award on the merits.

    Third, there is no support for SIPC’s submission that a conflict between the two awards
constitutes a violation of the good faith principle.   Article 9 of the CIETAC Arbitration Rules
provides, “Arbitration participants shall proceed with the arbitration in good faith.” Thus, the
subject matter of the good faith principle is the arbitration procedure, it is unrelated to the
substance of the award on the merits.

    Fourth, in this case, on the basis of fact and law, in compliance with the good faith principle,
the tribunal’s objective and fair award was made ultimately, after affording the parties fair
treatment and ample reasonable opportunity to present their case.

    Thus, SIPC’s submission that “a conflict between the two arbitration awards” constitutes a
violation of the reasonableness, fairness and good faith principles cannot stand at all and should
be rejected. But for the sake of clarity, and to point out the ulterior motive in bad faith delaying
the enforcement of the Award, UNI-TOP summarily rebuts SIPC’s submission that the two
awards are in conflict below.

    (Fourth) There is no conflict between the two awards in this case as alleged by SIPC.
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 31 of 87

                                                                                     English Translation

[Page 26 of Chinese Original]

    1. The two awards both recognize that the Agency Agreement is an agency contract, SIPC is
obliged to pay UNI-TOP the commission and is obliged to facilitate the satisfaction of the
condition to the payment of the commission, there is no conflict as alleged by SIPC.

    Because the award in the Previous Arbitration characterizes the Agency Agreement as an
agency contract, SIPC submits, as the principal, it has no obligation to complete agency business,
namely that it has no legal or contractual obligation to facilitate the completion of the transaction
or to enforce its rights against CNPC.    And because the tribunal in this case held that SIPC has
an obligation to facilitate the satisfaction of the condition, such is a modification to the award in
the Previous Arbitration. SIPC’s submission is nothing but a sleight of hand, misrepresenting
the facts.

    First, the tribunals in the two arbitrations both confirm that the Agency Agreement is an
agency contract.

    Second, the tribunal in the Previous Arbitration did not find that SIPC has no obligation to
complete agency business and no obligation to facilitate the transaction or to enforce its rights
against CNPC.      This submission is a subjective speculation of SIPC.        On the contrary, the
tribunal in the Previous Arbitration recognises that SIPC has an obligation to seek to recover the
shareholding of PK or compensation against CNPC, and subsequently assessed whether it was
delaying its efforts in such recovery.

    2. The holdings of the tribunals in the two arbitrations are not in conflict in relation to the
issue of the condition for the payment of the commission.

    SIPC submits, the award in the Previous Arbitration finds that the condition for the payment
of commission is that SIPC “in fact receives PK’s shareholding or related rights and
compensation”, and the Award in this case, that regardless of whether the cause was SIPC or
some other third party, leading to the need to pay the commission to UNI-TOP despite SIPC not
having in fact received the shareholding in PK and not having achieved the objective of the
agency, conflicts with the award in the Previous Arbitration.       In fact, the awards in the two
arbitrations are not in conflict on the assessment of the condition for the payment of the
commission.

    First, the tribunals in the two arbitrations both confirm that the condition for the payment of
commission is that SIPC
          Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 32 of 87

                                                                                      English Translation

[Page 27 of Chinese Original]

receives PK’s shareholding or related rights and compensation.

       Second, the Award in this case confirms, after the award in the Previous Arbitration, SIPC
did delay the enforcement of its rights, preventing the satisfaction of the condition in bad faith,
the condition should be deemed satisfied.

       Third, on the basis of the abovementioned holdings, the tribunal in this case assumes, even
if SIPC did not delay the enforcement of its rights, in situations where UNI-TOP has already
completed the agency business, and the non-satisfaction of condition was caused by a third party,
SIPC should be responsible for the breach, namely to pay the commission.              Obviously, the
tribunal having made this decision in this case does not mean that it modified the finding of the
award in the Previous Arbitration on the condition for the payment of the commission.

       3. The holdings of the tribunals in the two arbitrations are not in conflict in relation to the
issue of whether SIPC delayed the enforcement of its rights.

As described above, the award in the Previous Arbitration is based on the adjudication and
evidence in the Previous Arbitration, finding that prior to the award in the Previous Arbitration,
SIPC did not delay the enforcement of its rights. But the Award in this case is based on facts
and evidence after the award in the Previous Arbitration, finding that SIPC did delay the
enforcement of its rights after the award in the Previous Arbitration, preventing the satisfaction
of the condition for the payment of commission in bad faith. There is no conflict between the
two.

    Furthermore, UNI-TOP notices that there is extensive coverage on “Article 45 of the
Contract Law is inapplicable, even if applicable, the holdings in the Award cannot stand” at pp
8-10 of SIPC’s Application to Set Aside an Arbitration Award.            Such submission blatantly
cannot stand.      On this, UNI-TOP has already rebutted in detail in its Respondent’s Agency
Opinion, the Award in this case has also carefully addressed such arguments at pp. 41-45.            At
the same time, considering that this is an issue on the merits, not a ground to set aside an award,
UNI-TOP will not repeat its submissions here.

       In conclusion, UNI-TOP submits, SIPC’s request to set aside the arbitration Award
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 33 of 87

                                                                                    English Translation

[Page 28 of Chinese Original]

lacks factual and legal bases, no situations justifying its setting aside under Article 70 of the
Arbitration Law and Article 274 of the Civil Procedure Law exist in relation to the Award, and
respectfully requests the court to refuse the application for setting aside.

    Finding after review that, on March 4, 2005, SIPC and UNI-TOP entered into the Agency
Agreement, under which SIPC appointed UNI-TOP and UNI-TOP so agreed to be appointed as
SIPC’s exclusive agent to assist SIPC in acquiring the shares of PK, in accordance with applicable
laws and regulations, directly or indirectly through SIPC’s affiliated companies, and in obtaining
relevant government approvals for the acquisition (hereinafter “Completion of the Transaction”).
The Agreement was effective for 2 years.        Upon Completion of the Transaction, UNI-TOP
would cease to act as an agent for PK in transporting crude oil produced by PK to the Chinese
market and would not charge commissions thereon.        For sales outside China in respect of crude
oil produced by PK, both parties agreed to appoint UNI-TOP as a sales agent on terms to be
separately agreed.

    Both parties agreed that any dispute arising from the Agency Agreement shall be submitted
to a three-member CIETAC tribunal in Beijing according to its relevant rules. The arbitration
proceedings shall be conducted in Chinese.      The agreement shall be governed by PRC law.

    Subsequently, the way the acquisition of PK was conducted shifted to the public-bidding
process.   On August 15, 2005, CNPC won the bid of 100% shares of PK at US$ 4.18 billion.
On October 26, 2005, the abovementioned acquisition was approved by a Canadian court and
completed.

    On July 5, 2006, the Kazakhstani Government exercised its legal preemptive right, CNPC
sold 33% of to the JSC National Company Kazmunaigaz.          CNPC possessed 67% of PK’s shares.

    On March 2, 2007, SIPC and UNI-TOP executed the Extension Agreement,
          Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 34 of 87

                                                                                   English Translation

[Page 29 of Chinese Original]

according to which the parties agreed to extend the term of the Agency Agreement to March 6,
2008 as required by the project.

    On May 17, 2007, CNPC and SINOPEC signed the Special Meeting Minutes, according to
which CNPC and SINOPEC agreed to organize a working group to handle the transfer of PK’s
shares.

    On March 14, 2008, SIPC and UNI-TOP signed the Second Extension Agreement. Article
7.2 of the Agency Agreement was revised as follows: for crude oil produced by PK to be sold
outside China, both parties agree that SIPC shall, on terms to be agreed separately, entrust UNI-
TOP as a sales agent.    The term of the Agency Agreement was extended to December 31, 2008.
On June 13, 2008, the parties executed another Extension Agreement; and signed the
Supplemental Agreement at the same time, which additionally provided that UNI-TOP shall
assist SINOPEC in coordinating with the Kazakhstani Government.

    Situations related to the first arbitration.

    On August 30, 2012, UNI-TOP applied for arbitration at CIETAC.            The claims in the
arbitration were: SIPC to pay US$ 17,049,000 as agency commission, loss of US$ 14,586,366.67
as interest due to late payment (provisionally calculated as at August 31, 2012 at annual interest
rate of 14%), loss of anticipated profit, loss deriving from the exchange rate, attorney fees, and
costs of arbitration.

    On February 6, 2013, UNI-TOP amended its claims by requesting SIPC to pay
US$ 21,540,000 as agency commission, loss of US$ 16,934,628.33 as interest due to late
payment (provisionally calculated as of August 31, 2012), and US$ 27,760,000 as loss of
anticipated profits. Meanwhile, UNI-TOP requested SIPC to continue to perform the Agency
Agreement and to grant UNI-TOP the agency right of selling PK’s crude oil outside China.

    The award in the Previous Arbitration held that: CIETAC had jurisdiction over the dispute.
PRC law should apply as stipulated in the agreement.   The Agency Agreement was valid.         Both
parties had standings to participate in the arbitral proceedings. UNI-TOP’s requests were not
outside of
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 35 of 87

                                                                                   English Translation

[Page 30 of Chinese Original]

the statute of limitations.   The nature of the Agency Agreement was a commission contract
under the Contract Law.        The tribunal found that the payment of the commission was
conditional.   The condition for the payment of commission was the Completion of the
Transaction. The parties expressed no objection to such finding.        The tribunal determined:
whether the objective of the Agency Agreement was achieved depends only on whether the
parties to the agreement achieved the expected results in the signed version of the Agency
Agreement. Without support of concrete evidence, any expanded or extended interpretation of
the contract would not be accepted by the tribunal. As of today, there is no concrete evidence
showing that, in the course of the acquisition of PK, CNPC and SINOPEC established a written
legal relationship in respect of the acquisition of PK, specifying allocation of rights and
obligations, undertaking of risks and responsibilities, sharing of financing fees etc. Although
there are indications that SINOPEC made a claim or claims against CNPC for its right after
CNPC completed the acquisition of PK, without clear evidence of collusion between the two
abovementioned companies, the tribunal could not conclude there was a joint bid or joint
acquisition.

    No matter how much work UNI-TOP did in the acquisition, SIPC did not acquire PK’s shares
or alternative compensation in accordance with the Agency Agreement. The purpose of the
Agency Agreement was not achieved. There are no legal or contractual bases to require SIPC
to perform its contractual obligation.

    As to whether SIPC delayed to exercise /obtain its right and interest or had given up its right
and interest, both parties admitted the fact in the hearing that SIPC had made claims against
CNPC in respect of the acquisition, and SIPC stated that it did not give up efforts in pursuing
such interest against CNPC.       As a corporation, SIPC, from the perspective of corporate
management and the pursuit of the best interest, giving up huge economic interest available to it
simply to evade its obligation to pay commission to UNI-TOP
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 36 of 87

                                                                                       English Translation

[Page 31 of Chinese Original]

is extremely absurd.

    UNI-TOP’s allegation that SIPC delayed exercising or had given up on its right was illogical
and lacked factual support.

    In summary, the tribunal did not believe that the condition for payment of the agency
commission provided under the Agency Agreement was satisfied.           Until SIPC actually obtained
the rights and interests in relation to the acquisition of the PK shares or compensation on those
rights and interests, the tribunal could not support UNI-TOP’s claim for commission due to lack
of legal basis.   Yet, after SIPC actually obtained rights and interests in relation to the acquisition
of the PK shares or compensation on those rights and interests, UNI-TOP would be entitled to
claim for the commission and SIPC would be obliged to pay such commission under the Agency
Agreement. Therefore, the tribunal was not able to support UNI-TOP’s other claims under the
Agency Agreement which were based on the claim for the agency commission.

    On December 30, 2013, the CIETAC tribunal made its award dismissing all of UNI-TOP’s
claims in the arbitration.

    Situations related to the second arbitration.

    On September 30, 2015, UNI-TOP applied for another CIETAC arbitration.                The ground
alleged by UNI-TOP was that there were new facts after the first arbitration. The so-called “new
facts” referred to: on February 2, 2015, UNI-TOP’s appointed attorney wrote to SIPC and
SINOPEC demanding disclosure of whether they had made claims after the Previous Arbitration,
and on the same day, UNI-TOP’s appointed attorney wrote to CNPC demanding disclosure of its
negotiation with SIPC with respect to the PK project.

    Between August and October 2015, Hong Kong law firm Tony Kan & Co. thrice wrote to
PetroChina Company
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 37 of 87

                                                                                  English Translation

[Page 32 of Chinese Original]

Limited, pointing out that the PK project-related assets held by PetroChina involved SINOPEC’s
rights and interests, and PetroChina should disclose and explain the fact that SINOPEC had rights
and obligations in the PK project. PetroChina replied that it had satisfied the legal requirement
for disclosure when acquiring the PK project in 2006 and there was no information that should
be disclosed but hadn’t been disclosed.

    UNI-TOP submitted that the said reply showed that SIPC delayed the performance of
obligations under the Agency Agreement since 2006, never claimed for PK’s shares or other
compensation against CNPC, deliberately prevented the satisfaction of the condition for payment
to UNI-TOP.

    UNI-TOP’s claims in the arbitration were: 1. To declare that the condition for the payment
of the commission under the Agency Agreement entered into between UNI-TOP and SIPC on 4
March 2005 had been satisfied; 2. To order SIPC to pay the agency commission under the Agency
Agreement in an amount of US$ 21,540,000 and the overdue interest until the date of actual
payment, from August 14, 2014 to August 14, 2016 as US$ 3,239,715.42 (50% above the
benchmark lending rate of the People's Bank of China); 3. To order SIPC to compensate loss of
the sales agency in an amount of US$ 133,634,359.5 under the Agency Agreement; 4. To order
SIPC to bear the attorney fees including: RMB 300,000, HK$ 259,865, and 10% of the amount
of the compensation UNI-TOP receives from SIPC; 5. To order SIPC to bear all of the arbitration
costs; and 6. To order any other relief the tribunal may consider appropriate.

    On April 18, 2016, the CIETAC delivered the Notice of Arbitration and its attachments,
together with the Request for Arbitration, a copy of the CIETAC Rules and CIETAC’s Panel of
Arbitrator, to SIPC through EMS [China Post Express Mail Service], informing SIPC of the
acceptance of the case and requiring SIPC to nominate an arbitrator.         The address of the
recipient was Building 1, A6 HuiXin Dong Street, Chaoyang District, where SIPC was domiciled.
The name of the recipient was “ZHANG, Yaocang, the legal representative/other person in charge,
Tel: 010-69165136”,
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 38 of 87

                                                                                    English Translation

[Page 33 of Chinese Original]

the content of the parcel was “Request for Arbitration and Attachments”, the sender was “Xinmin
Cui (Tel: 010-82217788), CIETAC”.       On June 1, CIETAC sent the Notice of Constitution of the
Arbitral Tribunal.    On June 23the CIETAC sent the Notice of Hearing.          Both notices were
delivered to the same address as mentioned above, and the names of the recipient remained the
same as well.

    The abovementioned letters were shown as properly delivered, with SIPC mail room’s
signature and seal.    SIPC said that its mail room did receive the documents at that time, but
argued that as the recipient was ZHANG, Yaocang, who had already retired from SINOPEC, the
abovementioned documents were returned to the EMS personnel to be diverted by them to
SINOPEC.        SIPC did not in fact receive and review the abovementioned materials. On April
18, 2016, when CIETAC sent the documents to SIPC, ZHANG, Yaocang was not the legal
representative, the main person in charge, other person in charge, or employee of SIPC.
ZHANG, Yaocang had retired from SINOPEC and was detained and interrogated due to
violations of the party’s disciplines. The above-mentioned mails were taken into consolidated
custody by the general office of SINOPEC.

    On August 3, 2016, CIETAC sent SIPC a post-hearing letter and the Notice of Arbitration
Fees.   The recipient was: FENG, Zhiqiang / the legal representative/ other person in charge.
This letter was received by SIPC.   SIPC subsequently raised a procedural objection to CIETAC,
requesting the termination of proceedings, re-service of process, and re-appointment of
arbitrators. The request was rejected by the tribunal.

    On December 23, 2016, the tribunal held the second hearing. Representatives of both sides
attended the hearing and made submissions.      After the tribunal’s inquiry, SIPC confirmed that
it had no objection towards the constitution of the tribunal, but reserved its objections to the
arbitral procedure.

    The Award held:

    1. Regarding whether this case violated the “final and binding award” principle

    Although the parties, the subject matter of the dispute, and the arbitration claims in this case
were nearly the same as those of the Previous Arbitration, UNI-TOP’s claims in this case were
based on the facts that occurred after the award in the Previous Arbitration, namely SIPC delayed
claiming for the PK shares and other relevant rights
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 39 of 87

                                                                                     English Translation

[Page 34 of Chinese Original]

and interests against CNPC.     Such facts and relevant evidence should be regarded as “new facts”
under Article 248 of the Judicial Interpretations of the Civil Procedure Law. UNI-TOP’s claims
in this arbitration do not violate the res judicata principle, not within the scope of the “final and
binding award” principle.     The tribunal decided to hear this case.

    2. Decision on whether SIPC should pay the agency commission to UNI-TOP

    The award in the Previous Arbitration did not deny UNI-TOP’s right to claim for the agency
commission against SIPC when the condition for such payment is satisfied in the future.           The
expiration of the Agency Agreement did not affect SIPC’s obligation to pay the agency
commission. UNI-TOP already performed its obligations as the agent in accordance with the
Agency Agreement. UNI-TOP was entitled to claim for the agency commission against SIPC.
The payment of the commission was conditional. The condition should be deemed satisfied
since SIPC prevented the satisfaction of the condition.      Article 45(2) of the Contract Law is
substantively application to circumstances where there was a condition for the validity of a
contract. In the present case, the condition for the payment of agency commission was a condition
for performance of a contract.    However, based on the legal reasoning behind Article 45(2) of
the Contract Law, Article 45(2) could be applied to a condition for performance of a contract by
analogy.   Article 45(2) of the Contract Law reflects the specific protection of the legitimate
expectation of the parties, as well as to impose sanctions against any party acting in bad faith by
presuming satisfaction of a condition. Regardless of whether the condition precedent is to the
validity of the contract or to the performance of contractual obligations, the legitimate
expectation of the contractual parties should be equally safeguarded by law.       SIPC delayed its
recourse against CNPC for its relevant rights in relation to PK, and therefore it improperly
prevented the satisfaction of the condition for the payment of the commission.     Applying Article
45(2) of the Contract Law by analogy, the tribunal found that the condition for the payment of
the commission should be deemed satisfied. Separately, according to the doctrine of privity of
contract, SIPC
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 40 of 87

                                                                                   English Translation

[Page 35 of Chinese Original]

shall perform the contractual obligations of paying UNI-TOP the commission of US$ 21,540,000
in accordance with the agreement.

    3. The tribunal found that SIPC do not need to compensate UNI-TOP for loss of the
anticipated profit arising from the failure to grant the agency right.

    4. Regarding whether the upfront fees which had been paid shall be set off against the
commission to be paid by SIPC

    According to the stipulations of the Agency Agreement, the upfront fees shall be fully set off
against the commission at the Completion of the Transaction. Despite SIPC not having raised
a counterclaim or a set off request on this issue, UNI-TOP’s claims in the arbitration are directly
related to that stipulation, that provision is of significant impact to determine the amount of the
commission claimed by UNI-TOP, the tribunal does not need SIPC to file a counterclaim and
should proactively set off the upfront fees of US$ 159,898.

    On June 30, 2017, CIETAC issued its award ([2017] CIETAC BJ AWARD NO. 0836)
holding that: (i) the condition for the payment of the agency commission under the Agency
Agreement entered into between UNI-TOP and SIPC on March 4, 2005 had been satisfied; (ii)
SIPC shall pay UNI-TOP the agency commission under the Agency Agreement of USD
21,380,102 and overdue interest arising therefrom and calculated from August 14, 2014 till the
date of the actual payment with the applicable interest as the benchmark lending interest rate
published by the People’s Bank of China; (iii) SIPC shall compensate UNI-TOP the legal fees in
amounts of RMB 300,000 and HK$ 259,865; (iv) rejecting the other claims raised by the UNI-
TOP; (v) that the total arbitration fee was of US$ 848,329, 70% of which, i.e., US$ 593,830.30,
shall be borne by UNI-TOP, while 30% of which, i.e., US$ 254,498.70, shall be borne by SIPC.
Such a fee shall be set off against the advance on costs paid by UNI-TOP, and SIPC shall
separately pay US$ 254,498.7 to UNI-TOP to make up for the arbitration fee paid in advance by
SIPC [sic] on its behalf.
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 41 of 87

                                                                                   English Translation

[Page 36 of the Chinese Original]

    This court holds that UNI-TOP is an enterprise registered outside the People’s Republic of
China, so the award in question is a foreign-related award made by the CIETAC according to its
foreign-related arbitral procedure.    According to Paragraph 3, Article 1 of the Provisions
regarding Jurisdiction of the Beijing No.4 Intermediate People’s Court issued by the Beijing
Higher People’s Court, the Beijing No.4 Intermediate People’s Court shall have jurisdiction over
the following cases: … (3) cases where a claimant applies to confirm the validity of an arbitration
agreement or to set aside an arbitral award (excluding employment disputes).       Therefore, this
court has jurisdiction over the current case.

    As to foreign-related awards, Article 70 of the PRC Arbitration Law provides that “if a party
presents evidence proving that a foreign-related arbitral award involves one of the circumstances
set forth in Paragraph 1, Article 260 of the Civil Procedure Law (now Article 274 of the amended
Civil Procedure Law in 2012), a people's court shall, after examination and verification by a
collegial bench, rule to set aside the award.” Paragraph 1, Article 274 of the PRC Civil
Procedural Law (2012 version) provides that “where a respondent proves any of the following
circumstances, a people's court shall, upon examination and verification by a collegial bench,
issue a ruling not to enforce the award: (1) the contract between the parties does not include an
arbitration clause or after disputes arose the parties have not reached any written arbitration
agreement; (2) the respondent is not notified of the appointment of arbitrators or the arbitral
proceedings, or the respondent fails to present its case due to the reason that is not attributable
to the respondent; (3) the composition of the arbitral tribunal or the arbitration procedure does
not conform to the arbitration rules; and (4) the matters arbitrated are outside the scope of the
arbitration agreement, or the arbitral institution has no authority to arbitrate.”            These
provisions prescribe the legal grounds for a people’s court to set aside a foreign-related award.
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 42 of 87

                                                                                     English Translation

[Page 37 of Chinese Original]

    In relation to the setting aside circumstances in this case, there are two focused questions:
the first is whether the service procedure violates the Arbitration Rules, i.e., whether the
respondent SIPC was not notified of the appointment of arbitrators and the arbitral proceedings
or for reasons which SIPC is not responsible, unable to present its case; the second is whether
the arbitration in dispute violates the “final and binding award” principle in Article 9 of the PRC
Arbitration Law, i.e., whether the matters arbitrated are outside the scope of the arbitration
agreement, or whether the arbitral institution has no authority to arbitrate.

    1. Regarding the issue of service

    According to the Arbitration Rules, any arbitration correspondence to a party or its
representative(s) shall be deemed to have been properly served on the party if delivered to the
addressee or sent to the addressee’s place of business, place of registration, domicile, habitual
residence or mailing address. CIETAC delivered the arbitration documents to SIPC’s domicile
through EMS before August 2018. The arbitration documents were received by the mail room
of SIPC, and the postal receipt showed successful delivery. Although ZHANG, Yaocang was
not the legal representative or person in charge of SIPC at that time, the arbitration documents
were properly served on SIPC when they were delivered to SIPC’s domicile or place of business
based on the CIETAC arbitration rules.      Therefore, whether SIPC believed that the arbitration
documents were ZHANG, Yaocang’s private letters or whether SIPC actually reviewed the
arbitration documents do not affect the legality of service.   This court concludes that the service
procedure complies with the regulations of the Arbitration Rules.

    2. Regarding whether the award in dispute violates the “final and binding award” principle

    Article 9 of the PRC Arbitration Law provides that “a system of final and binding arbitral
award shall apply to arbitration. If a party applies for arbitration to an arbitration commission
or institutes an action in a people's court regarding the same dispute after an arbitration award
has been rendered, the arbitration commission or the people's court shall not accept the case. If
the arbitration award is set aside or is order not to enforce by a people's court in accordance
with the law, the parties may, in accordance with a new arbitration agreement between them in
respect of the dispute, apply for arbitration or initiate legal proceedings with the people's court.”
According to this provision, the “final and binding award” principle shall be enforced, with
respect to “the same dispute”, once it has been adjudicated in an arbitration and
         Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 43 of 87

                                                                                    English Translation

[Page 38 of the Chinese Original]

an award is made, arbitration requests based on that dispute shall no longer be accepted. The
core issue is how to assess “the same dispute”. Courts may refer to the principle of res judicata
and its elements in Article 247 of the Interpretation of the Supreme People’s Court on the
Application of the Civil Procedure Law and analyze from three aspects, i.e., the parties, the
subject matter, and the arbitration claims.

    Firstly, the analysis of whether the two arbitrations is “the same dispute” is as follows:

    First, as to the parties, the parties in the award in the Previous Arbitration and the Award in
this arbitration are the same, i.e., UNI-TOP and SIPC.     Second, as to the subject matter, both
arbitrations have the same subject matter.    UNI-TOP’s arbitration claims in both arbitrations
arose from the Agency Agreement dated March 4, 2005, the subsequent Extension Agreement
and the Supplemental Agreement, which all belong to the principal-agent relationship.         Third,
as to the arbitration claims, the claims in two arbitrations were basically the same. The core
content of UNI-TOP’s claims in the two arbitrations were the commission of US$ 21,540,000
under the Agency Agreement, the respective interests and the loss of the anticipated profit.

    Second, whether UNI-TOP’s allegation that SIPC delayed in exercising its claims against
CNPC for relevant rights and interests constitutes “new facts.”     According to the standard set
forth in the Civil Procedural Law, assessment on “new facts” mainly depends on whether such
“new facts” have created rights and obligations between the parties and whether such rights and
obligations created by the “new facts” are subject to a decision in a previous adjudication.
Consulting the abovementioned standard, in this case, according to the provisions of the Agency
Agreement, the condition for the commission is a condition for the performance of the contract,
which is “upon completion of the transaction within the anticipated price range ascertained by
SIPC”.    The objective standard of the Completion of the Transaction has been confirmed by the
effective award in the Previous Arbitration, i.e. SIPC “actually acquires” PK’s shares or other
rights and interests. As there is no legal conduct to satisfy the condition,
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 44 of 87

                                                                                      English Translation

[Page 39 of Chinese Original]

so the issue of satisfaction of a condition does not arise, and there can be no issue with respect to
whether the condition was “deemed satisfied”. SIPC has not “actually acquired” PK’s shares
or other rights and interests, there is no new change to the “rights and responsibilities” between
UNI-TOP and SIPC since the award in the Previous Arbitration.           Therefore, there is no “new
facts” after the award in the Previous Arbitration.

    In addition, the issue of whether the two arbitrations fall within the meaning of “the same
dispute” under the Arbitration Law can be addressed through procedural review of the parties,
the subject matter at issue, and the arbitration claims.   Such review does not fall within the scope
of the merits of the arbitration.

    In light of the above, the two arbitrations are “the same dispute,” but CIETAC made two
awards on December 30, 2013 and June 30, 2017 respectively.           This situation clearly violates
the “final and binding award” principle under Article 9 of the Arbitration Law.     The Award shall
be set aside.

    According to the Relevant Provisions of the Supreme People's Court on Issues concerning
Applications for Verification of Arbitration Cases under Judicial Review, this court reported to
the Beijing Higher People’s Court with respect to the proposal to set aside the award in dispute,
and then the Beijing Higher People’s court reported the same to the Supreme People’s Court.
After review, the Supreme People’s Court rendered its Reply to Request for Instructions on
Sinopec International Petroleum Exploration and Production Corporation’s Application to Set
Aside an Arbitral Award Rendered by the China International Economic and Trade Arbitration
Commission, the responses are as follows: first, based on the facts stated in the request for
instructions, on August 30, 2012, UNI-TOP filed a request for arbitration with CIETAC against
SIPC claiming the commission, its interest, the loss of profits, SIPC’s continuous performance
of the Agency Agreement, and grant UNI-TOP of the right of selling PK’s crude oil outside China.
On December 30, 2013, CIETAC rendered an award dismissing all of UNI-TOP’s claims. On
September 30, 2015, UNI-TOP again commenced an arbitration against SIPC before CIETAC.
CIETAC accepted the case and delivered the Award in this case. CIETAC
        Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 45 of 87

                                                                                    English Translation

[Page 40 of Chinese Original]

made two awards between the same parties, the same subject matters and the same arbitration
claims which are the same dispute.      Article 9 of the PRC Arbitration Law provides that “a
system of final and binding arbitral award shall apply to arbitration. If a party applies for
arbitration to an arbitration commission or institutes an action in a people's court regarding the
same dispute after an arbitration award has been rendered, the arbitration commission or the
people's court shall not accept the case.”    CIETAC’s conduct of rendering two awards on the
same dispute violates the “final and binding award” principle.     In addition, the continuation of
the objective circumstances of SIPC not having actually acquired PK’s shares does not result in
any change in the parties’ rights and obligations, so SIPC’s delay in exercising its relevant rights
and interests alleged by UNI-TOP does not constitute “new facts”.              Article 248 of the
Interpretation of the Supreme People’s Court on the Application of the Civil Procedure Law,
which provides that “where new facts occur after a judgment/ruling comes into legal effect, and
the party concerned files a new lawsuit, the competent people's court shall accept the new lawsuit
in accordance with the law”, applies to court proceedings, not to arbitral proceedings. The PRC
Arbitration Law does not empower an arbitration institution to conduct another arbitration after
occurrence of “new facts”. Summarizing the above, the award in dispute shall be set aside
according to Article 9 and Article 70 of the Arbitration Law and Paragraph 1(4), Article 274 of
the Civil Procedure Law.

    Summarizing the above, the award in dispute ([2017] CIETAC BJ AWARD No. 0836)
violates the “final and binding award” principle prescribed by Article 9 of the Arbitration Law
and falls in the circumstances prescribed by Paragraph 1(4), Article 274 of the Civil Procedure
Law that is “the matters arbitrated are outside the scope of the arbitration agreement, or the
arbitral institution has no authority to arbitrate.”     UNI-TOP’s argument that this court’s
examination of the violation of the “final and binding award” principle falls outside the scope of
judicial review is untenable.    SIPC’s application is legitimate and well-founded, which this
court supports.   Based on Article 9 and Article 70 of the PRC Arbitration Law and
         Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 46 of 87

                                                                                  English Translation

[Page 41 of Chinese Original]

Paragraph 1(4), Article 274 of the PRC Civil Procedure Law, this court rules as follows:




     Set aside the CIETAC award ([2017] CIETAC BJ AWARD No. 0836).




     The cost of the application of RMB 400 shall be borne by UNI-TOP (and shall be paid within
seven days after service of this ruling).




                                                                          Chief Judge: JI, Dong
                                                                              Judge: GAO, Jing
                                                                             Judge: CUI, Zhiyu


                                                                         [Seal of the Beijing No.4
                                                                           Intermediate People’s
This document is consistent with the original                                      Court]

                                                                                  April 27, 2020
                                                                Judge Assistant: WANG, Jing
                                                                       Clerk: WANG, Yuting
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 47 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 48 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 49 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 50 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 51 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 52 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 53 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 54 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 55 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 56 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 57 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 58 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 59 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 60 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 61 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 62 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 63 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 64 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 65 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 66 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 67 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 68 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 69 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 70 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 71 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 72 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 73 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 74 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 75 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 76 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 77 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 78 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 79 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 80 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 81 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 82 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 83 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 84 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 85 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 86 of 87
Case 1:20-cv-01770-DLF Document 1-5 Filed 06/29/20 Page 87 of 87
